DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraph 19, line 4 - drawing element 28 (indentations or channels).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 19, line 4 - the following reference sign is mentioned in the description but not shown in the drawings: drawing element 28 (indentations or channels).
Paragraph 20, line 5 – replace “D2” with --OD2--.
Paragraph 21, line 8 – replace “OD4” with --OD3--.
Paragraph 23, line 17 – replace “12 segments” with --segments 12--.
Correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities:
Line 4 – replace “incudes” with --includes--.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 

Claim 2 recites “wherein the entirety of the first segment includes the continuous outer diameter and an entirety of the second segment includes a same continuous outer diameter as the first segment such that the universal adapter has the single continuous outer diameter when the first and second segments are coupled together”.  
How can the entirety of the first segment includes the continuous outer diameter if the first segment also defines one or more flanges?  Claim 1, from which claim 2 depends, recites “a first segment where at least a portion of the first segment includes a continuous outer diameter, the first segment being composed of a rigid material, defining one or more flanges…”  Therefore, it is not clear how the first segment can include a continuous outer diameter in the entirety of the first segment and also define one or more flanges?  How can the first segment contain both structural features?  The specification does not describe a first segment with both features.  The specification speaks to the first segment including a continuous outer diameter on a first portion and a continuous inner diameter and one or more flanges on a second portion where the second portion does not have the same outer diameter as the first portion.  Thus, the first segment does not include a continuous outer diameter on the entirety of the first segment.  The specification does not speak to nor describe a first segment wherein the entirety of the first segment includes the continuous outer diameter.  Further, the drawing figures do not show a first segment wherein the entirety of the first segment includes the continuous outer diameter and defining one or more flanges.  It is not clear how the first segment includes the continuous outer diameter on an entirely of the first segment and also define one or more flanges.

As it is not clear to Examiner what Applicant is trying to claim with regard to claim 2 and the metes and bounds of the claim cannot be determined, no further treatment of the merits of claim 2 has been set forth.

Claim 14 recites “A universal adapter…comprising: a first segment having a first portion and a second portion where the first portion includes a continuous outer diameter and defines one or more flanges and the second portion incudes a continuous inner diameter…the second segment being coupled to the first portion of the first segment with at least a portion of the second segment being disposed about the one or more flanges of the first segment…”  
How can the first portion of the first segment include a continuous outer diameter and also define one or more flanges?  How can the first portion of the first segment contain both structural features?  The specification does not describe any portion of the first segment with both features.  The specification speaks to the first portion of the first segment including a continuous outer diameter and the second portion of the first segment including a continuous inner diameter and one or more flanges.  The specification does not speak to nor describe a first segment with a first portion including a continuous outer diameter and defining one or more flanges and a second portion including a continuous inner diameter.  Further, the drawing figures do not show a first segment having a first portion including a continuous outer diameter and defining one or more flanges and a second portion including a continuous inner diameter.  It is not clear how an outer diameter can be “continuous” and also define one or more flanges.  

As it is not clear to Examiner what Applicant is trying to claim with regard to claim 14 and the metes and bounds of the claim cannot be determined, no further treatment of the merits of claims 14-19 has been set forth.

Claim 20 recites “A universal adapter…comprising: a first segment having a first portion and a second portion where the first portion of the first segment includes a continuous outer diameter, a plurality of inner diameters, and defines one or more flanges…and the second portion of the first segment includes a continuous inner diameter…the second segment being coupled to the first portion of the first segment with at least a portion of the second segment being disposed about the one or more flanges of the first segment…the first portion of the second segment abutting the second portion of the first segment”.
How can the first portion of the first segment include a continuous outer diameter, a plurality of inner diameters and also define one or more flanges?  How can the first portion of the first segment contain both the structural features of a continuous outer diameter and one or more flanges?  The specification does not describe any portion of the first segment with these features.  The specification speaks to the first portion of the first segment including a continuous outer diameter with a plurality of inner diameters and the second portion of the first segment including a continuous inner diameter and one or more flanges.  The specification does not speak to nor describe a first segment with a first portion including a continuous outer diameter, a plurality of inner diameters and defining one or more flanges and a second portion including a continuous 
Therefore, claim 20 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As it is not clear to Examiner what Applicant is trying to claim with regard to claim 20 and the metes and bounds of the claim cannot be determined, no further treatment of the merits of claim 20 has been set forth.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama et al U.S. Patent Application Publication No. 2004/0155459 A1.


a first segment (at 1) where at least a portion of the first segment (at 5) includes a continuous outer diameter, the first segment being composed of a rigid material, defining one or more flanges (at 13, 13); and
a second segment (at 37) composed of a flexible material, the second segment being coupled to the first segment with at least a portion of the second segment being disposed about the one or more flanges of the first segment, the second segment having a single continuous outer diameter (outer diameter of 37 being single and continuous) that is the same as the continuous outer diameter of the first segment.

With regard to claim 3, and as seen in Figure 8, Katayama et al disclose wherein each of the first segment (first portion from end at 9 to 5 and second portion from 5 to end at 7) and the second segment (first portion from end of 37 at 5 to portion of 37 under 57 and second portion from portion of 37 under 57 to end of 37) includes a first portion and a second portion.

With regard to claim 4, and as seen in Figure 8, Katayama et al disclose wherein the second portion of the first segment defines the one or more flanges (at 13, 13).

With regard to claim 5, and as seen in Figure 8, Katayama et al disclose wherein the second portion of the first segment includes a continuous inner diameter (between 13 and 5 of 1).



With regard to claim 8, and as seen in Figure 8, Katayama et al disclose wherein the first portion of the second segment abuts the second portion of the first segment (where 37 and 1 meet at 5).

With regard to claim 9, and as seen in Figure 8, Katayama et al disclose wherein the second portion of the second segment has a tapered inner diameter (tapering from 13 to 5).

With regard to claim 10, and as seen in Figure 8, Katayama et al disclose wherein the inner diameter of the second portion of the second segment increases from a first end to a second end of the second portion of the second segment (tapering from 13 to 5).

With regard to claim 11, and as seen in Figure 8, Katayama et al disclose wherein the first portion of the second segment includes a plurality of inner diameters (plurality of inner diameters of the first portion from end of 37 at 5 to portion of 37 under 57), at least one of the plurality of inner diameters at the first end of the second portion of the second segment being the same as an inner diameter at a second end of the first portion of the second segment (inner diameters of 37 being the same where the first end of the second portion of the second segment and the second end of the first portion of the second segment meet).



With regard to claim 13, and as seen in Figure 8, Katayama et al disclose wherein the first portion of the second segment (first portion from end of 37 at 5 to portion of 37 under 57) is at least partially disposed about the one or more flanges (at 13, 13) of the first segment.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 7, the prior art of record does not teach or suggest wherein at least a portion of the first portion of the first segment has a threaded inner diameter in combination with the universal adapter of claims 1 and 3-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FANNIE C KEE/Examiner, Art Unit 3679